383 S.W.2d 592 (1964)
Ex parte Harry L. WASHBURN.
No. 37248.
Court of Criminal Appeals of Texas.
November 11, 1964.
Clyde W. Woody, Houston, for appellant.
Tom Kenyon, Dist. Atty., Ogden Bass, Asst. Dist. Atty., Angleton, Sam R. Wilson, Asst. Atty., Gen., James A. Moore, Houston, William I. Marschall, San Angelo, and Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Judge.
Upon the application of petitioner on May 19, 1964, the Judge of the 130th District Court entered a show cause order and set a hearing for June 2. At the conclusion of such hearing the court found that none of the material allegations of the petition for writ of habeas corpus on which petitioner sought relief were true and that petitioner was legally held in custody.
The record of such hearing was certified to this Court and we will treat it as an original application for writ of habeas corpus filed in this Court under Article 119, Vernon's Ann.C.C.P.
In his brief petitioner contends that the State and its agents suppressed the testimony of Mrs. Ruby Mitchell at petitioner's trial which resulted in his conviction for murder which was by this Court finally affirmed in 1958 in Washburn v. State, 167 Tex.Cr.R. 125, 318 S.W.2d 627. We have examined this 455 page record with care and are in complete accord with the trial court's findings that no suppression of evidence has been shown.
He further asserts that Judge Woodley of this Court was disqualified to participate in the decision sustaining his conviction. This contention was fully answered by the opinion of Judge Davidson and the writer on second motion for rehearing in petitioner's case.
The writ of habeas corpus is denied.
WOODLEY, J., took no part in the preparation of this opinion.